Citation Nr: 0825828	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-19 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in June 2007.  The 
hearing transcript has been associated with the claims file.


FINDING OF FACT

The veteran's cervical spine disability has been attributed 
to service.  


CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran contends that his cervical spine disorder was 
incurred in service.  Post service treatment records indicate 
that the veteran initially sought treatment for discomfort in 
the rib cage and neck and tingling in the right hand, arm, 
and neck in March 2005.  See Reynolds Army Community Hospital 
(Reynolds) records.  X-ray and magnetic resonance imaging 
(MRI) scans were done, and the veteran was diagnosed with 
cervical radiculitis, a herniated C-5-6 disk, and mild 
cervical degenerative disc disease.  See March 2005 Reynolds 
X-ray record; April 2005 Imaging Center record; May 2005 
Duncan letter.  As the evidence clearly indicates that the 
veteran has a current cervical spine disorder, the remaining 
issue is whether the cervical spine disorder was incurred in 
service or is causally related to service.  

Service treatment records report treatment for upper back 
pain in August 1994, October 1994, and November 1998.  The 
August 1994 service treatment record reports the veteran's 
history of upper back pain and rib pain for over two days.  
The veteran reported that he was lifting nets when he felt 
pain in his back.  The veteran was noted to have full range 
of motion without pain, and there was no pain with palpation.  
There was tenderness just medial to the left scapula.  The 
veteran was assessed with musculoskeletal pain.  The October 
1994 service treatment records report the veteran's history 
of a constant dull upper back and right side pain.  The 
veteran stated that the area only hurt when he sat for some 
time or moved it a certain way; he reported that it did not 
hurt at rest.  The record notes that the veteran was tender 
to palpation over the T10-L2 right side and had full range of 
motion.  The veteran was assessed with right side pain and 
probable musculoskeletal pain.  The November 1998 service 
medical record reports the veteran's history of constant dull 
upper back pain for two days.  The veteran denied injury and 
reported that his only prior injury was a muscle strain 
approximately one year earlier.  The examiner noted that 
there was no swelling or tenderness to palpation, and range 
of motion was full, though painful when resisting abduction 
of arms.  The veteran was assessed with tension muscle spasm.  

A May 1997 periodic examination record reports a negative 
history as to recurrent back pain and normal clinical 
findings for the back.  The April 1999 retirement examination 
record reports the veteran's history of intermittent back 
pain for four years, since injuring his back when lifting 
nets in 1995, however.  The April 1999 examination record 
also reports that the veteran had full range of motion, no 
radiation, and no incontinence, and the examiner reported 
normal clinical findings for the back.  

At his June 2007 personal hearing, the veteran testified that 
he first experienced problems with his cervical spine in 
1994.  The veteran reported that he had had cervical spine 
pain on more occasions than is reflected in the service 
treatment records and that he did not always seek treatment 
because he believed it would be detrimental to his career.  
 
In September 2005, a private "spinal specialist and 
neurosurgeon" who treated the veteran for his cervical spine 
disorder submitted a letter indicating his opinion that the 
veteran's cervical spine condition was directly incurred in 
or caused by the veteran's military service.  See September 
2005 Duncan statement (received April 2006).  The statement 
indicates that the opinion was based on the veteran's in-
service treatment for upper back pain and muscle spasms, as 
well as the veteran's history of injuring his back and neck 
while lifting camouflage nets in 1995.  The physician 
subsequently stated that "based on the reports of injuries 
[in] August 1994 and November 1998, in [his] opinion, [it 
was] more likely than not these injuries resulted in his 
current cervical diagnoses of herniated C5-6 disk and 
degenerative disc disease."  The examiner stated that he 
reached this opinion within a reasonable degree of medical 
certainty, and at his hearing, the veteran testified that 
this opinion was based on a review of the relevant service 
treatment records, which the veteran had provided to the 
physician.  

A VA examination was conducted in April 2006.  The record 
reports the veteran's history of having trouble with his 
cervical spine since 1995, when he noted pain in the neck 
after moving camouflage tents.  After examination, the 
examiner diagnosed the veteran with mild degenerative disc 
disease with herniated disc.  The examiner noted that the 
veteran was treated in August 1994 and November 1998 for back 
pain and spasm and that he complained of intermittent back 
pain since a 1995 injury during the retirement examination.  
She stated that "in review of the claims file there are no 
documented records of neck pain until March 2005, 
approximately six years after separation from service."  The 
examiner stated that, based on the absence of in-service 
complaints of neck pain and the lack of evidence of 
chronicity after separation, she believed it was less likely 
than not the current condition is related to service.  

Although the record includes a negative nexus opinion, the 
Board finds that service connection is warranted for a 
cervical spine disability.  The service treatment records 
report treatment for "upper back" pain on several 
occasions, and the separation examination reports the 
veteran's history of upper back pain since 1995.  The Board 
notes that the records do not report any specific complaints 
of "neck" pain.  The phrase "upper back" can be construed 
to include the cervical spine, however, and the Board finds 
that the veteran's testimony that the in-service treatment 
was for cervical spine pain in service is credible.  
Additionally, the record includes a positive nexus opinion 
which is based on examination of the veteran and a review of 
the in-service treatment records.  Although the record also 
includes a negative nexus opinion, the Board finds that its 
probative value is limited based on the lack of discussion of 
the in-service treatment in October 1994 and the lack of 
discussion as to why the examiner determined that the in-
service complaints of "upper back" pain did (or could) not 
refer to the neck.  Based on the foregoing, and giving the 
veteran the benefit of the doubt, the Board finds that 
service connection is warranted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for a cervical spine disability is 
granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


